Taylor, J.
Claimant appeals from a decision of the Unemployment Insurance Appeal Board denying her benefits on the ground that she was not available for employment during the period in question. Claimant lost her emplo3'ment as a bookkeeper in the City of New York on June 26, 1964 and thereafter took up her residence at Pleasant Mount, Pennsylvania, a small community offering limited employment opportunities. The board found that claimant’s subsequent search for employment, other than that comprising the perusal of help-wanted advertisements in local newspapers, was in general confined to not more than one day a week and was of such random character as to provide no basis for the belief that it would be productive of employment. It concluded that her efforts to find work were “ meager ”. “ Whether a person is available for employment during a specific period is a question of fact to be determined by the Referee and the Appeal Board.” (Matter of Dunn [Corsi], 1 A D 2d 722.) We cannot say as a matter of law that the board could not find as it did upon this record. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.